—Order of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about October 15, 1997, which, to the extent appealed from, upon a finding of mental illness, terminated respondent-appellant’s parental rights to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of mental illness within the meaning of Social Services Law § 384-b (6) (a) is supported by clear and convincing evidence. Petitioner’s psychiatric expert established that respondent suffers from a serious and longstanding schizoaffective disorder and depression, involving, inter alia, disordered thought processes, lack of empathy, impaired judgment, and auditory, visual and somatic hallucinations, and requiring repeated hospitalization, rendering respondent incapable of caring for the child, and that respondent fails to appreciate the seriousness of her condition and the need for treatment, and has a history of noncompliance with her medical treatment, which, given her expressions of hostility to the psychiatric profession and deprecation of the utility of her treatment, is likely to continue for the foreseeable future. Concur — Nardelli, J. P., Williams, Ellerin, Lerner and Rubin, JJ.